Exhibit 10.1

 

May 23, 2013

 

Span-America Medical Systems, Inc.

70 Commerce Center

Greenville, SC 29615

Attention: Jim Ferguson, President & CEO

 

RE:

Assignment & Assumption of Distribution Agreement dated March 1, 1999 as amended
by Addendum dated January 1, 2002 (collectively, the “Distribution Agreement”)
by and between Span-America Medical Systems, Inc. (“Span-America”) and
Louisville Bedding Company (“LBC”)

 

Dear Mr. Ferguson:

 

LBC and Hollander Home Fashions, LLC (“HHF”) have entered into an Asset Purchase
Agreement dated April 23, 2013 (the “Asset Purchase Agreement”) pursuant to
which LBC has agreed to sell its utility bedding retail business to HHF.
Assignment of the Distribution Agreement to HHF is a condition of closing
(the “Closing”) of the transactions contemplated in the Asset Purchase
Agreement, which Closing is scheduled to occur at the end of May 2013. As we
have discussed, Span-America, LBC and HHF all desire that such assignment occur
simultaneously with the Closing.

 

By their execution and delivery of this letter agreement (this “Agreement”),
Span-America, LBC and HHF hereby agree that if and when the Closing occurs,
automatically and without any further action on the part of any of the parties
to this Agreement, (a) all of LBC’s rights under the Distribution Agreement
shall be assigned to HHF other than the right to collect any amounts due and
owing as of the time of Closing but not yet received by LBC as of the time of
Closing for charge-backs made by Walmart prior to the Closing, which amounts
shall be paid to LBC, (b) HHF will assume all of LBC’s obligations under the
Distribution Agreement arising on and after the Closing plus all accounts
payable by LBC to Span-America outstanding as of the Closing, and (c) all
references to LBC in the Distribution Agreement shall from and after the Closing
be references to HHF.

 

LBC and HHF will provide Span-America with written notice of the time, date and
completion of the Closing promptly but in any case no later than one business
day after Closing. Notwithstanding any other provision of this Agreement to the
contrary, if the Closing has not occurred by June 30, 2013, this Agreement shall
be null and void ab initio. This Agreement will be effective only if executed
and delivered by all three of the parties hereto. This Agreement may be executed
in multiple counterparts, and a copy of this Agreement bearing the facsimile,
photostatic, PDF or other copy of the signature of a party shall be as valid for
all purposes as a copy of this Agreement bearing that party’s original
signature.

 

Very truly yours,

 

Louisville Bedding Company

 



By:

/s/ Stephen Elias

 

 

Stephen Elias, President

 




 

 

[Signatures continue on next page]

 

 
 

--------------------------------------------------------------------------------

 

 

Agreed & Accepted:

 

Agreed & Accepted:

 

 

 

 

 

 

 

Hollander Home Fashions, LLC   

 

Span-America Medical Systems, Inc.

 

 

 

 

 

 

 

By:

/s/ Chris Baker

 

By:

/s/ Jim Ferguson

 

Title:

CEO

 

 

Jim Ferguson, President

 
